              Case 3:19-cr-00213-MAG Document 11 Filed 09/14/20 Page 1 of 2



 1

 2

 3

 4                            IN THE UNITED STATES DISTRICT COURT
 5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6                                   SAN FRANCISCO DIVISION
 7     UNITED STATES OF AMERICA,                         Case No.: CR 19–00213-MAG (TSH)
                                                          AMENDED
 8                    Plaintiff,                         [PROPOSED] STIPULATED ORDER
                                                         CONTINUING HEARING
 9            v.
10     JEFFREY CHOATE,
11                    Defendant.
12

13          This matter was originally scheduled for a status appearance for Thursday, September 10,
14   2020. Previous counsel for Mr. Choate, Ms. Amy Senia, has left the Office of the Federal
15   Public Defender. Federal Defender Steven Kalar will now represent Mr. Choate.
16        Mr. Kalar has requested time to meet and confer with Mr. Choate before his next court
                                                                                25
17   appearance, and proposes that the matter go over until Thursday, September 24, 2020 at 10:00
18   a.m. The government has no objection.
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //


     STIP. ORD. CONTINUING HEARING
     CHOATE, CR 19–00213-MAG (TSH)
              Case 3:19-cr-00213-MAG Document 11 Filed 09/14/20 Page 2 of 2


                                                                                         25
 1            Therefore, for good cause shown the matter shall be continued to September 24, 2020 at

 2   10:00 a.m., for status. Time shall be excluded under the Speedy Trial Act to permit for the

 3   effective preparation of counsel.

 4

 5              IT IS SO STIPULATED.

 6                      September 9, 2020               David L. Anderson
                        Dated                           United States Attorney
 7                                                      Northern District of California
 8
                                                                 /S
 9                                                      DENISE OKI
                                                        Special Assistant United States Attorney
10

11

12                     September 9, 2020                Steven G. Kalar
                       Dated                            Federal Public Defender
13                                                      Northern District of California
14                                                               /S
15                                                      STEVEN G. KALAR
                                                        Federal Public Defender
16
17

18              IT IS SO ORDERED.
19
                       9/15/2020
20                   Dated                              Hon. THOMAS S. HIXON
                                                        United States Magistrate Judge
21

22

23

24

25

26

27

28

     STIP. ORD. CONTINUING HEARING
     CHOATE, CR 19–00213-MAG (TSH)
                                                    2
